DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   JONATHAN RUSTY RAMSDALE,
                           Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-4127

                              [August 3, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Elizabeth A. Metzger and Curtis L. Disque, Judges; L.T.
Case No. 432013CF001548CFAXMX.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and CONNER, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.